Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 05/12/22.
3.	Claims 1-63 are under examination.
4.	Claims 1 & 11 are amended.
5.	Claims 39-63 are newly added.

Terminal Disclaimer
6.	Electronic terminal disclaimer is filed on 05/12/22.  The terminal disclaimer has been recorded and approved on 05/12/22.  

Information Disclosure Statements
7.	   The information disclosure statement (IDS) submitted on 05/13/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
9.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christian LaForgia (Reg. No. 71, 227) on 05/31/22.
10.	The claims (39, 42, 45 & 49) have been amended as follow: 
39.	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed, by one or more processors, configure a wireless device to:
receive, via a first transmission point of a base station, at least one message indicating channel state information (CSI) measurement resources associated with the first transmission point and a second transmission point of the base station; 
transmit, to the base station, jointly quantized CSI that is quantized jointly using measured CSI, for the first transmission point and the second transmission point, based on the CSI measurement resources;
receive, via the first transmission point, at least one resource assignment for at least one packet; and 
receive signals simultaneously via the first transmission point and via the second transmission point, wherein the signals correspond to the at least one packet.
42. 	(Currently Amended) The non-transitory computer-readable medium of claim 39, wherein the instructions, when executed one or more processors, configure the wireless device to determine, based on the CSI measurement resources, a wideband CSI measurement or one or more sub-band measurements, wherein the wideband CSI measurement corresponds to CSI measurement on a carrier bandwidth.
45. 	(Currently Amended) The non-transitory computer-readable medium of claim 39, wherein the instructions, when executed one or more processors, configure the wireless device to receive the at least one resource assignment from the first transmission point.
49.	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed one or more processors, configure a base station to:
transmit, to a wireless device and via a first transmission point of the base station, at least one message indicating channel state information (CSI) measurement resources associated with the first transmission point and a second transmission point of the base station; 
receive and decode jointly quantized CSI that is quantized jointly using measured CSI, for the first transmission point and the second transmission point, based on the CSI measurement resources; 
transmit, to the wireless device and via the first transmission point, at least one resource assignment for at least one packet; and 
transmit, via the first transmission point, first signals to the wireless device, wherein the first signals correspond to the at least one packet, and wherein second signals corresponding to the at least one packet are transmitted via the second transmission point.

Response to Arguments
11.	Applicant amendment filed on 05/12/22, with regarding to the claim objection (Claims 1 & 11) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.
12.	Claims 1-63 are allowed over potential ODP rejection since TD was filed and subsequently approved. 

Allowable Subject Matter
13.	Claims 1-63 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Prasad et al. 2014/0204865 A1 (Title: Exploiting hybrid-channel information for downlink multi-user scheduling) (See abstract, Para. 0003, 0036-0037 & 0075).
B.	Gao et al. 2014/0056272 A1 (Title: Method, device, and system for reporting channel quality indicator) (See abstract, Para. 00058, 0009 & 0012).
C.	Nagata et al. 2014/0029465 A1 (Title: Mobile terminal. Apparatus, radio base station apparatus) (See abstract, Para. 0009, 0031 & 0041).

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469